   Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 1 of 7 PageID #: 12



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 BARBARA ANN MOORE,                                )
                                                   )
             Plaintiff,                            )
                                                   )
        v.                                         )             No. 4:20-CV-350-DDN
                                                   )
 RIGHT NOW PLUMBING, et al.,                       )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of self-represented plaintiff Barbara Ann

Moore for leave to commence this civil action without payment of the required filing fee. (ECF

No. 2). Having reviewed the financial information provided on plaintiff’s Application to Proceed

in District Court without Prepaying Fees or Costs, the Court finds the motion should be granted.

For the reasons explained below, the Court will dismiss this action for lack of subject matter

jurisdiction. See Federal Rule of Civil Procedure 12(h)(3).

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                               1
  Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 2 of 7 PageID #: 13



Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

           This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting

Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

       On March 3, 2020, self-represented plaintiff Barbara Ann Moore filed this civil suit on a

Court-provided form against the following defendants: Right Now Plumbing, St. Louis City Water,

and Spire. In her form complaint, plaintiff describes her allegations against each defendant as

follows:

       Right Now promised to fix my main line for water, the water company knows
       there’s no running water, they keep billing me. Right Now ripped me off for 2,000
       dollars. Spire say I abandoned my property, No, I just refused gas. The City is
       doing this upon retaliation for my lawsuite [sic] against them.

                                                  2
   Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 3 of 7 PageID #: 14




(ECF No. 1 at 5).

         In the space designated for plaintiff to describe the relief she seeks from the Court, she

states: “I’m seeking for them to stop billing so I can fix my property.”

                                              Discussion

         Having carefully reviewed the complaint, the Court concludes that this action should be

dismissed for lack of subject matter jurisdiction.

        Subject matter jurisdiction refers to a court’s power to decide a certain class of cases.

LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006). “Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution

and the statutes enacted by Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986). See also Gunn v. Minton, 568 U.S. 251, 256 (2013) (“Federal courts

are courts of limited jurisdiction, possessing only that power authorized by Constitution and

statute”). The presence of subject matter jurisdiction is a threshold requirement that must be

assured in every federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th

Cir. 1990). See also Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (“The threshold

requirement in every federal case is jurisdiction and we have admonished the district court to be

attentive to a satisfaction of jurisdictional requirements in all cases”). As such, the issue of subject

matter jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley

Park, Mo., 567 F.3d 976, 982 (8th Cir. 2009).

        Federal courts have subject matter jurisdiction over both federal question cases and

diversity of citizenship cases. See Auto-Owners Ins. Co. v. Tribal Court of Spirit Lake Indian

Reservation, 495 F.3d 1017, 1020 (8th Cir. 2007) (finding that subject matter jurisdiction is lacking

                                                   3
   Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 4 of 7 PageID #: 15



if neither diversity of citizenship nor federal question jurisdiction applies); and McLaurin v. Prater,

30 F.3d 982, 984-85 (8th Cir. 1994) (noting that Congress has directed that district courts shall

have jurisdiction in both federal question and diversity cases). The burden of proving subject

matter jurisdiction belongs to the plaintiff. V S Ltd. P’ship v. Dep’t of Hous. & Urban Dev., 235

F.3d 1109, 1112 (8th Cir. 2000).

       Here, plaintiff has indicated that the basis of this Court’s jurisdiction is both federal

question and diversity jurisdiction. As explained below, however, neither federal question nor

diversity of citizenship jurisdiction is apparent on the face of the complaint.

       A. Federal Question Jurisdiction

       Federal question jurisdiction gives district courts “original jurisdiction over civil actions

arising under the Constitution, laws, or treaties of the United States.” Griffioen v. Cedar Rapids

& Iowa City Ry. Co., 785 F.3d 1182, 1188 (8th Cir. 2015). See also 28 U.S.C. § 1331. Whether

a claim arises under federal law is determined by reference to the “well-pleaded complaint.”

Great Lakes Gas Transmission Ltd. P’ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8th Cir.

2016). The well-pleaded complaint rule provides that jurisdiction exists only when a federal

question is presented on the face of a plaintiff’s properly pleaded complaint. Markham v. Wertin,

861 F.3d 748, 754 (8th Cir. 2017). See also Thomas v. United Steelworkers Local 1938, 743 F.3d

1134, 1139 (8th Cir. 2014) (“Under the well-pleaded complaint rule, a federal question must exist

on the face of the plaintiff’s properly pleaded complaint in order to establish federal question

subject matter jurisdiction”). Plaintiff’s complaint must establish “either that federal law creates

the cause of action or that the plaintiff’s right to relief necessarily depends on the resolution of a

substantial question of federal law.” Williams v. Ragnone, 147 F.3d 700, 702 (8th Cir. 1998).


                                                  4
   Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 5 of 7 PageID #: 16



       To the extent that plaintiff is attempting to bring this action under 28 U.S.C. § 1331, federal

question jurisdiction does not exist. Plaintiff alleges her federal question issue as “depriving

services/billing non-services causing financial burden.” Such an allegation does not arise under

the Constitution, laws, or treaties of the United States.        Additionally, none of the named

defendants is alleged, or appears, to be a state actor and, thus, there can be no cause of action under

42 U.S.C. § 1983. See Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010) (explaining that pursuant

to § 1983, “a plaintiff must allege sufficient facts to show (1) that the defendant(s) acted under

color of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a

constitutionally protected federal right”) (emphasis added)).

       B. Diversity Jurisdiction

       “Under 28 U.S.C. § 1332(a), district courts have original diversity jurisdiction over civil

actions when the matter in controversy exceeds $75,000, without considering interest and costs,

and when the citizenship of each plaintiff is different from the citizenship of each defendant.” A

“complaint will be dismissed if it appears to a legal certainty that the claim is really for less than

the jurisdictional amount.” Id. See also Kopp v. Kopp, 280 F.3d 883, 884 (8th Cir. 2002).

“Complete diversity of citizenship exists where no defendant holds citizenship in the same state

where any plaintiff holds citizenship.” OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346

(8th Cir. 2007).

        To the extent that plaintiff is attempting to bring this action under 28 U.S.C. § 1332,

diversity jurisdiction does not exist. First, the amount in controversy does not exceed $75,000.

Plaintiff alleges defendant Right Now Plumbing “ripped [her] off for 2,000 dollars” and she does

not allege any monetary damages against defendants St. Louis City Water or Spire. Second,


                                                  5
   Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 6 of 7 PageID #: 17



plaintiff has not established diversity of citizenship because both she and the defendants are alleged

to be citizens of the State of Missouri.

         The Court is required to dismiss an action if it determines “at any time that it lacks subject-

matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). As discussed above, plaintiff’s complaint against

defendants Right Now Plumbing, St. Louis City Water, and Spire fail to state a jurisdictional basis.

Plaintiff has not demonstrated that her claims arise under a federal statute, federal treaty, or

constitutional provision. She has also failed to establish diversity of the parties or allege the

proper jurisdictional amount. Therefore, this action must be dismissed for lack of subject matter

jurisdiction.

                                      Appointment of Counsel

        Plaintiff has filed a motion to appoint counsel. (ECF No. 3). The motion will be denied as

moot as this action is being dismissed for lack of subject matter jurisdiction

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff=s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

        IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for lack

of subject matter jurisdiction. See 28 U.S.C. § 1915(e)(2)(B); Federal Rule of Civil Procedure

12(h)(3).

         IT IS FURTHER ORDERED that plaintiff=s motion for appointment of counsel (ECF

No. 3) is DENIED as moot.




                                                   6
  Case: 4:20-cv-00350-DDN Doc. #: 5 Filed: 05/05/20 Page: 7 of 7 PageID #: 18


        An appropriate Order of Dismissal shall accompany this Memorandum and Order.



Dated this 5th day of May, 2020.




                                             E. RICHARD WEBBER
                                             UNITED STATES DISTRICT JUDGE




                                            7
